F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                AUG 24 2001
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                       Clerk

 MARY A. GROHOSKE,

           Plaintiff-Appellant,
 v.
                                                             No. 00-7093
                                                       (D.C. No. 99-CV-510-P)
 KENNETH S. APFEL, Commissioner,
                                                    (Eastern District of Oklahoma)
 Social Security Administration,

           Defendant-Appellee.




                                  ORDER AND JUDGMENT*


Before LUCERO, Circuit Judge, McWILLIAMS, Senior Circuit Judge, and
REAVLEY, Senior Circuit Judge.**


       This is a Social Security disability case wherein both the appellant, Mary A.

Grohoske (“Grohoske”), and the appellee, Kenneth S. Apfel, Commissioner, Social

Security Administration (“Commissioner”), have waived oral argument. We agree that

oral argument is not necessary and accordingly it is ordered that the case be submitted on



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.

       Honorable Thomas M. Reavley, Senior Circuit Judge, United States Court of
       **

Appeals, Fifth Circuit, sitting by designation.
the briefs.

       Grohoske filed a claim for disability benefits under the Social Security Act, 42

U.S.C. § 301, et seq. (the “Act”), with the Social Security Administration on December 8,

1993.1 At that time she was approximately 42 years old and had a general equivalency

diploma. Her past work included employment as a cashier at a truck stop and as a

manager at a clothing store. She claimed that she had been disabled since about August,

1991, and suffered from back pain, asthma, depression, bladder problems, headaches and

swelling feet. Her application and subsequent requests for reconsideration were

administratively denied. On July 30, 1996, an Administrative Law Judge (“ALJ”) held a

hearing on her claim, at which the only witnesses were Grohoske and her friend, Suzanne

Hightower. However, numerous hospital records and doctors’ reports, as well as the

record of the administrative proceedings, were before the ALJ. Grohoske was

represented by her attorney at the hearing. On October 15, 1996, the ALJ issued a

decision wherein he denied Grohoske’s application for benefits.2 The Appeals Council

denied her request for review on July 23, 1999.



       Grohoske previously filed an application for disability benefits on August 21,
       1

1991. An Administrative Law Judge denied her application on July 30, 1993, and no
appeal was taken therefrom.
       2
        The ALJ found that though Grohoske could no longer perform her past relevant
work, she could perform a range of sedentary work based on Medical-Vocational
Guidelines (“Grids”) and therefore was not “disabled.” 20 CFR § 404.1569; § 416.969;
Pt. 404, Subpt. P, App. 2. For an exposition on the Grids, see Trimiar v. Sullivan, 966
F.2d 1326, 1332-33 (10th Cir. 1992).

                                           -2-
       On September 23, 1999, Grohoske filed an appeal of the Commissioner’s decision

in the United States District Court for the Eastern District of Oklahoma, pursuant to 42

U.S.C. § 405(g). In her complaint, Grohoske alleged that the Commissioner’s decision

denying her claim for Social Security benefits is not “in accordance with the law and is

not supported by substantial evidence.” The Commissioner filed an answer thereto,

wherein he alleged that his decision was supported by substantial evidence and in

accordance with 42 U.S.C. § 405(g). The case was referred to United States Magistrate

Judge James Payne for disposition and on June 27, 2000, he entered an order wherein he

affirmed the Commissioner’s decision. Grohoske now appeals that decision to this court

pursuant to 28 U.S.C. § 636(c)(3).

       Our review of a district court’s order affirming a decision of the Commissioner

denying an application for Social Security benefits is a limited one. In Casias v.

Secretary of Health & Human Serv., 933 F.2d 799, 800-01 (10th Cir. 1991), we spoke as

follows:

                      We must affirm the decision of the Secretary if it is
              supported by substantial evidence. Substantial evidence is
              “more than a mere scintilla. It means such relevant evidence
              as a reasonable mind might accept as adequate to support a
              conclusion.” In evaluating the appeal, we neither reweigh the
              evidence nor substitute our judgment for that of the agency.
              We examine the record as a whole, including whatever in the
              record fairly detracts from the weight of the Secretary’s
              decision and, on that basis, determine if the substantiality of
              the evidence test has been met. If, however, the correct legal
              test in weighing the evidence has not been applied, these
              limitations do not apply, and such failure constitutes grounds

                                            -3-
              for reversal. (Citations omitted.)

       On appeal, counsel raises two issues: (1) whether the Commissioner failed to

properly consider and address the “medical source opinions” of Dr. Farrell A. Hillman

and Dr. Ernest E. Denny, and (2) whether the Commissioner should have consulted “a

vocational expert regarding the erosion of claimant’s limitations on the job base.”3

Counsel in this court, who did not represent Grohoske at the hearing before the ALJ, asks

that we reverse the judgment of the district court and remand the case with instructions

that the ALJ “properly consider and address the medical source opinions [of Drs. Hillman

and Denny] and to determine the impact of those limitations on the unskilled sedentary

occupational base.”

       It is true that the ALJ in his written decision did not mention either Dr. Hillman or

Dr. Denny by name. Both doctors were with a state agency and each had completed a

Psychiatric Review Technique Form and a Mental Residual Functional Capacity

Assessment and such were before the ALJ. (It would appear that neither Dr. Hillman nor

Dr. Denny had personally examined Grohoske.) However, the fact that the ALJ did not

identify Drs. Hillman and Denny by name in his order does not dictate a reversal by us.

An ALJ is not required to make specific comment concerning all of the evidentiary matter


       3
        Neither of these issues was mentioned in the complaint filed in district court, and,
such being the case, they were not addressed by the magistrate judge in his order
affirming the decision of the Commissioner. Generally, matters not raised below may not
be raised for the first time on appeal. Tele-Communication, Inc. v. Comm’r, 104 F.3d
1229, 1232 (10th Cir. 1997).

                                            -4-
before him. See Seymore v. Apfel, 131 F.3d 152, 1997 WL 755386 (10th Cir.

1997)(unpublished), citing with approval, Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th

Cir. 1996); Hamilton v. Secretary of Health-Human Serv., 961 F.2d 1495, 1498-99 (10th

Cir. 1992). The issue of Grohoske’s mental state (a non-extertional limitation) and the

relation of such to her ability to perform sedentary work available in the national

economy was thoroughly examined by the ALJ, and the opinions of Drs. Hillman and

Denny (as well as others) were that Grohoske was capable of performing routine

repetitive sedentary tasks. And, in this regard, the ALJ found that although Grohoske was

unable to perform her past relevant work, she nonetheless retained the residual functional

capacity to perform sedentary work. Such being the case, the ALJ’s failure to identify Dr.

Hillman and Dr. Denny by name in his decision is not fatal.4

       Further, the fact that the ALJ, under the circumstances, did not consult a vocational

expert and used the Grids, along with other evidentiary matter then before him, in his

determination that Grohoske was not disabled within the meaning of the Act, does not

dictate a reversal. It would appear that at the hearing before the ALJ, no request was

made that the ALJ consult a vocational expert nor was the matter raised before the

Appeals Council. See Trimiar v. Sullivan, 966 F.2d at 1333, and Eggleston v. Bowen, 851




       State agency findings are not binding upon an ALJ. Allison v. Heckler, 711 F.2d
       4

145, 148 (10th Cir. 1983), where we said “[t]he general rule is that ‘the written reports of
medical advisors who have not personally examined the claimant “deserve little weight in
the overall evaluation of disability. . . .”’”

                                            -5-
F.2d 1244, 1247 (10th Cir. 1988.)

      Judgment affirmed.

                                    Submitted for the Court,

                                    Robert H. McWilliams
                                    Senior Circuit Judge




                                     -6-